Furches, J.,
concurring: Concurring in the opinion of the Court, I wish to express my reasons for doing so upon one question considered but not discussed in the opinion.
It was contended by one member of the Court that there should be added to the questions to be asked the party proposing to register one other question, to-wit, “’Whether he has been convicted of any infamous crime.” And it was claimed that this was not only necessary to preserve the purity of the ballot box but was required by Section 1, Article 6 of the Constitution, and that it was also required by Section 13, Chapter 159 of the Laws of 1895.
I do not think so. Both the Constitution, Article 6, Section 1, and the Act of 1895, Chapter 159, Section 13, contain much more than this simple proposition — whether the elector has been convicted of any infamous crime. To this sentence the'Constitution adds, “ Unless such person shall be restored to the rights of citizenship in a manner prescribed by law.” And Section 13, Chapter 159 of the Act of 1895 adds, “Unless they shall have been legally restored to the rights of citizenship.” This, to my mind, presents a very different proposition to that contained in the sentence “ Whether he has been convicted of any infamous crime.” If that alone had been a disqualification of the elector, I would have agreed that it was a proper question to be asked by the registrar.
It is conceded that the registrar while registering the vote of electors is not a judge — trier of the elector’s qual-*644«¡.cations. It is his duty to register the names of those claiming to be qualified electors. Their names being on the registration books gives them a standing in Court, but if their right to vote is disputed, if they are challenged, their right is to be determined by the judges. But unless their names are put on the registration books they cannot have the question tried, no matter how just their claims are, and they are not allowed to vote. If upon the trial it is found that they are not qualified voters their names are stricken off, and they stand as if their names had never been put on the books. It is true that the registrars are allowed to ask certain questions, and this may seem inconsistent with what I have said, but it is not.
A simple answer to either one of the questions allowed determines the question as to the right to register; for instance: “Are you 21 years old?” Answer, “No.” This ends the matter. Suppose the answer should be “Yes” instead of “No” and a bystander says he is not. It will not be contended, that the registrars could proceed to try this question. But it would be their duty to register his name and let the party that disputes his age make the challenge. And at the proper time and in the proper way the judges will try the question. And so it is with the other questions allowed by the Court; a plain, simple answer from the party proposing to register determines his right to do so.
But this is not the case with regard to the question pro. posed to be asked — “ Whether he has been convicted of any infamous offence.” Suppose he answers “ Yes ; ” this answer does not determine his right to vote. It may be that he was convicted before 1877, and if so he is still entitled to vote; or, suppose that since his conviction “ he has been legally restored to the rights of citizenship,” then both the Constitution and the Act of 1895 allow him to *645vote. So it is seen that, if he should answer “ that he had been convicted of an infamous offence,” this does not determine his right to vote, but leads to an investigation as to whether it was before 1877, or if since then whether he has been legally restored to the rights of citizenship. And this is an investigation that the registrars are not authorized to make or determine.
I am therefore of the opinion that this question should not be allowed.